EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In view of the reply filed on 02/09/2022, this application is placed in condition for allowance. Upon further considerations, the previous restriction requirements are hereby WITHDRAWN as to any method claim that requires all the limitations of an allowable claim. Applicant(s) are further reminded that claims drawn to the subject matter of the previously withdrawn claims of the present application presented in a continuation or divisional application may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170, USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
           The following is an examiner’s statement of REASONS FOR ALLOWANCE: 
The amended claims 1-8 have been found allowable, since the prior art of record does not teach nor fairly suggest a method of holding reagents in a disposable cartridge in a diagnostic assay apparatus, having the steps set forth in the instant claim 1, where the scaffold must be formed of the materials as recited in a shape of the at least one assay chamber. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798